IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 715 MAL 2014
DEPARTMENT OF CORRECTIONS,    :
                              :
              Respondent      : Petition for Allowance of Appeal from the
                              : Order of the Commonwealth Court
                              :
         v.                   :
                              :
                              :
TYRONE GLENN,                 :
                              :
              Petitioner      :


                                   ORDER


PER CURIAM

      AND NOW, this 11th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.